United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1412
Issued: February 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal of a February 5, 2009 decision of the
Office of Workers’ Compensation Programs denying her schedule award claim, and an April 2,
2009 decision denying her request for reconsideration without a merit review. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she is entitled to a schedule
award due to her accepted employment injury; and (2) whether the Office properly denied
appellant’s request for reconsideration without a merit review.
FACTUAL HISTORY
On May 30, 2007 appellant, then a 60-year-old clerk, filed an occupational disease claim
alleging that she injured her lower back while performing her employment activities. She first
became aware that her employment caused or aggravated her condition on June 5, 2005 and she
stopped work on June 9, 2007 and returned to light duty on November 1, 2007. The Office

accepted appellant’s claim for thoracic or lumbosacral neuritis or radiculitis. It later accepted
displacement of lumbar intervertebral disc without myelopathy and degeneration of lumbar or
lumbosacral intervertebral disc and also accepted that February 7, 2006 lumbar spine surgery
was employment related.
Appellant submitted several reports dated between November 7, 2005 and February 11,
2008 from Dr. Jack Bryan Williamson, a Board-certified orthopedic surgeon, who noted
appellant’s complaint of low back pain and bilateral lower extremity pain. In a February 7, 2006
operative report, Dr. Williamson diagnosed lumbar spinal stenosis at L4-5, lateral recess at L5S1, spondylolisthesis at L4-5 and left L4-5 radicular pattern. He performed a laminectomy,
hemilaminectomy, posterior lateral fusion, and an iliac crest bone graft of the left hip. In a
November 1, 2007 attending physician’s report, Dr. Williamson diagnosed radiculopathy and
noted that he had performed a transverse lateral interbody fusion. On February 11, 2008 he
indicated that appellant had spondylolisthesis with footdrop that limited her ability to work.
Dr. Williamson noted that appellant’s February 7, 2006 surgery needed one year for the fusion to
heal and grow together. He also noted that appellant was initially seen on November 7, 2005 for
back pain and footdrop. Dr. Williamson advised that it was necessary for appellant to be off
work for her back, stenosis and footdrop conditions.
Appellant also submitted reports from Dr. James Butler, a Board-certified orthopedic
surgeon who noted appellant’s complaint of left shoulder pain, trigger finger of the left index
finger and carpal tunnel syndrome.
On June 3, 2008 appellant filed a schedule award claim. On July 10, 2008 the Office
advised that, to take further action on her schedule award claim, appellant needed to submit
medical evidence indicating that she had reached maximum medical and assessing permanent
impairment of an affected body member pursuant to the American Medical Association, Guides
to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides). In response,
appellant submitted a May 14, 2008 report from Dr. Williamson who noted that appellant still
had some low back pain as well as a left shoulder rotator cuff tear. Dr. Williamson indicated that
diagnostic evaluation of the lower lumbar spine revealed good alignment of grafts and
instrumentation, a solid anterior fusion with no gross motion on flexion-extension. He diagnosed
diabetes, status post fusion L4-5 with degenerative changes above and below and right foot
bunion. Dr. Williamson recommended conservative treatment and work restrictions. He noted
that he would reevaluate appellant “in a couple of years.”
On October 31 and December 29, 2008 the Office requested that Dr. Williamson provide
an opinion regarding whether appellant had any lower extremity impairment, and if so, to
provide an impairment rating according to the A.M.A., Guides.
In a September 9, 2008 work capacity evaluation, Dr. Williamson noted appellant’s work
restrictions and checked a box “yes” indicating that appellant reached maximum medical
improvement. On September 22, 2008 he reiterated that appellant had reached maximum
medical improvement and advised that she should continue with permanent work restrictions.

2

In a February 5, 2009 decision, the Office denied appellant’s schedule award claim
finding insufficient evidence to establish that appellant sustained permanent impairment to a
scheduled member due to an accepted work injury.
Appellant requested reconsideration on March 18, 2009. In telephone memoranda dated
between February 10 and March 26, 2009, appellant inquired whether Dr. Williamson had
submitted medical reports to the record. The Office advised her that it had not received any
correspondence from him.
In an April 2, 2009 decision, the Office denied appellant’s reconsideration request
without a merit review finding that she did not raise any substantive legal questions or submit
any new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides (5th ed. 2001) has been adopted by the Office
for evaluating schedule losses and the Board has concurred in such adoption.2
Not all medical conditions accepted by the Office result in permanent impairment to a
scheduled member.3 It is the claimant’s burden to establish that he or she sustained a permanent
impairment of a scheduled member or function as a result of an employment injury.4 Office
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail to include, where applicable, the loss in degrees of active and
passive motion of the affected member or function, the amount of any atrophy or deformity,
decreases in strength or disturbance of sensation or other pertinent description of the impairment
and the percentage of impairment should be computed in accordance with the A.M.A., Guides.5

1

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

2

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

3

Thomas P. Lavin, 57 ECAB 353 (2006).

4

Tammy L. Meehan, 53 ECAB 229 (2001).

5

J.P., 60 ECAB __ (Docket No. 08-832, issued November 13, 2008); see also Federal (FECA) Procedure
Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6 (August 2002).

3

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained lumbosacral radiculitis, lumbar
intervertebral disc displacement and disc degeneration. However, the back is not listed as a
scheduled member under the Act.6 While an injury to the spine or back may cause impairment in
an extremity, the Board finds that the medical evidence is insufficient to establish that
appellant’s accepted back condition caused any permanent impairment to a scheduled member of
the body.7
None of the medical reports of record contains an opinion supporting that appellant’s
accepted conditions caused any permanent impairment to a scheduled member of the body.
Likewise, there are no medical reports of record that offer an opinion on permanent impairment
of a scheduled member of the body as derived under the standards of the A.M.A., Guides. For
example, although Dr. Williamson found that appellant had reached maximum medical
improvement, he did not opine that her accepted conditions caused any permanent impairment in
the lower extremities.
Similarly, Dr. Butler did not provide any opinion regarding whether appellant’s accepted
conditions caused a permanent impairment of a scheduled member of the body. He also did not
otherwise describe appellant’s medical condition in sufficient detail to allow for an impairment
determination.8 Therefore, these reports are an insufficient basis on which to find any permanent
impairment of a scheduled body member that is causally related to appellant’s accepted back
condition. The Board notes that the Office advised appellant of the type of medical evidence
needed to establish her schedule award claim on July 10, 2008 and it also advised
Dr. Williamson and appellant of the type of medical evidence needed to establish lower
extremity impairment on October 31 and December 29, 2008. However, responsive evidence
was not received from a physician.
For these reasons, the medical evidence does not support that appellant is entitled to a
schedule award due to her accepted employment injury.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
6

See 5 U.S.C. § 8101(19); see also George E. Williams, 44 ECAB 530 (1993) (finding that as neither the Act nor
the regulations provide for the payment of a schedule award for the permanent loss of use of the back, no claimant is
entitled to such an award).
7

See J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008) (the schedule award provisions of the Act
include the extremities and a claimant may be entitled to a schedule award for permanent impairment to a lower
extremity even though the cause of such impairment originates in the spine).
8

See A.L., 60 ECAB ___ (Docket No. 08-1730, issued March 16, 2009) (an impairment description must be in
sufficient detail so that the claims examiner and others reviewing the file will be able to clearly visualize the
impairment with its restrictions and limitations); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(b)(2) (August 2002).

4

(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.9 Section 10.608(b) of Office
regulations provide that when an application for reconsideration does not meet at least one of the
three requirements enumerated under section 10.606(b)(2), the Office will deny the application
for reconsideration without reopening the case for a review on the merits.10
ANALYSIS -- ISSUE 2
Appellant’s request for reconsideration consists of an appeal request form with a
checkmark next to “reconsideration.” She did not explain any reasons why she thought the
Office’s decision was incorrect. Appellant does not satisfy any of the three criteria required to
reopen a case for merit review. Her request does not attempt to show that the Office erroneously
applied the law because she did not identify a point of law that was erroneously applied or
interpreted. Appellant’s request form also did not advance any new relevant legal arguments not
previously considered by the Office. In addition, she did not submit any new medical evidence
addressing whether she sustained a permanent impairment to a scheduled body member. This is
particularly important as the underlying issue -- whether appellant is entitled to a schedule award
due to an accepted employment injury -- is medical in nature. Although Office telephone
memoranda indicate that appellant discussed whether her treating physician had submitted
medical reports, no such evidence was submitted to the Office prior to issuance of the Office’s
April 2, 2009 decision. As a result, no relevant and pertinent new evidence supports appellant’s
request for reconsideration.
For these reasons, the Office properly denied appellant’s reconsideration request without
merit review.
On appeal, appellant asserts that her treating physician did not submit her impairment
rating to the Office in a timely manner. However, as noted, no medical evidence relevant to the
schedule award issue was submitted in support of appellant’s reconsideration request.11
CONCLUSION
The Board finds that appellant has not established that she is entitled to a schedule award
due to her accepted employment injury. The Board also finds that the Office properly denied
appellant’s request for reconsideration without a merit review.

9

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

10

Id. at § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

11

Following the Office’s April 2, 2009 decision and on appeal, appellant submitted new evidence. However, the
Board may not review this evidence on appeal as it may only review the evidence that was in the record at the time
the Office issued its final decision. 20 C.F.R. § 501.2(c). New evidence may be submitted along with a request for
reconsideration before the Office.

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 2 and February 5, 2009 are affirmed.
Issued: February 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

